In the Missouri Court of Appeals
Eastern Dtstrict

DIVISION FIVE
S'I`ATE OF MISSOURI, ) EDIOO94I
)
Appellant, ) Appeal from the Circuit Court
) of the City of St. Louis
v. ) i322~CR00844-0l
)
GLENN VALENTINE, ) Honorable Dennis M. Schaumann
)
Respondent. ) Filed: May 13, 2014

Introduction
This is an interlocutory appeal in which the State of Missouri (State) appeals the
trial court’s order granting Respondent Glenn Valentine’s (Defendant) motion to suppress
evidence seized pursuant to a search warrant. The State argues that the trial court erred in
determining that the probable cause supporting the search warrant was stale; and that
regardless, the exception to the exclusionary rule applies here because the officers acted
in good faith in executing the search warrant. We reverse.
Backgrouiid
The State charged Defendaiit as a prior drug offender and prior and persistent
offender with two counts of the class C felony of possession of a controlled substance,

and one count of the class A misdemeanor of possession of drug paraphernalia with intent

to use. These charges came about after the police executed a search warrant at 3050
Thomas, where Defendant occasionally resided, and found heroin, cocaine base, and drug
paraphernalia Prior to trial on these charges, Defendant filed a rnotion to suppress all
evidence obtained from the search of 3050 Thoinas. He argued that the affidavits
supporting the search warrant did not establish probable cause, that the affidavits
contained niaterial misstatements and omissions of inaterial facts, and that the time
between the officers’ receipt of information and the date officers sought tire search
warrant rendered probable cause stale and attenuated. The trial court held a hearing on
the motion to suppress and examined the affidavits supporting the search warrant.

One of those affidavits was submitted by Officer Joseph Hill, Jr. (Officer Hill) on
Jantrary 28, 2013, and it contained the following information. Officer Hill attested that in
December of 2012, he learned from a confidential source that a black male in his late
40’s, known as “Nino," had been selling heroin and crack cocaine from the front porch of
a residence at 3050 'l`homas. Officer Hill attested that he and Officer' Williain Gillen
(Offlcer Gillen) then conducted surveillance of 3050 Thomas during the first two weeks
of December of 2012. On Deceinber 4, 2012, the officers arrested and interviewed two
subjects whom the officers observed purchasing narcotics at 3050 Thomas. Both subjects
admitted purchasing heroin and crack cocaine from "Nino" at least two times per day.
They described "Nino" as a black male in his late forties to early fifties, five feet and
eight or nine inches tall, having a medium to dark complexion, a stocky build, and a
mustache. Botl1 subjects had seen "Nino" carrying a large caliber pistol when conducting
transactions One of the subjects stated that "Niiio" also sold narcotics from his bedroom,

and that "Nino" kept narcotics and money in a safe in his bedroorn.

Officer Hill further attested that on December 6, 2012, he and Officer Gillen
observed a liand-to~liand transaction on the front porch of 3050 Thomas. They
approached the person who walked away from the house, later identified as Lamar Prete
(Prete), and asked to talk with him. Officer Hill’s affidavit states that Prete admitted
knowing "Nino" at 3050 Thomas, and that Prete described "Nino" in a way that matched
the previous descriptions given to the officers by other subjects. Prete told the officers
that he ptlrcliases heroin and Percocet from "Nino" several times per day.

Officers Hill and Gillen then observed another drug transaction take place on the
porch at 3050 Thomas on December '7, 2012. Officer Hill also attested that he ran a
computer inquiry of 3050 Thomas that revealed that "Nino" was Glenn Valentine, the
Defendant. "l`his inquiry also detailed that Defendant had numerous prior arrests and
convictions, was believed to be dangerous, and carried a pistol for his transactions.

Finally, Officer Hill attested that on or about January ll, 2013, a confidential
source identified as Jane/John Doe (Doe) informed Officers Hill and Gillen that Doe
knows “Niiio” and purchases narcotics from him. Doe told the officers that "Nino" had
been suspicious of police surveillance during the previous few weeks, but he was selling
narcotics from 3050 Thomas again. Doe told the officers that Doe had purchased
narcotics from "Nino" during the previous 72 liours.

Doe, with Officer Hill, also appeared before the judge who issued the search
warrant, and Doe signed a separate affidavit in support of the search warrant. ln Doe’s
affidavit, Doe attested that Doe had known "Nino" since Api'il of 2012, and Doe
described "Nino" to be a black male in his late forties, with a short haircut and a

mustache. Doe attested that the nature of Doe’s relationship with "Nino" is that of a

dealer and buyer of narcotics. Doe also attested that Doe had been at 3050 Thomas and
had purchased heroin during the previous 72 hours. Doe’s affidavit is dated January 28,
2013.

in addition to reviewing these two affidavits, the trial court heard testimony from
Officer Hill at the hearing on the motion to suppress Officer Hill confirmed the
information contained in his affidavit l~le stated that he did not have a copy of the
coinputer' inquiry he had performed regarding 3050 Thomas. He also stated that he did
not recall Prete testifying in federal court that Prete had never told Officer Hill that he
bought drugs from "Niiio."l Officer Hill testified that he believed Doe was reliable
because Doe was an informant for the Federal Bureati of investigation (FBI). He also
confirmed that Doe was present when Officer Hill applied for the search warrant, and that
the issuing judge took sworn affidavits from both Officer Hill and Doe at that tirne.

The trial court considered all of this evidence and granted Defendant’s motion to
suppress, finding that the probable cause supporting the search warrant was stale. The
trial court made no credibility findings, nor any findings regarding the veracity of the
affidavits in support of the search warrant. 'fhis appeal follows.

Standard of Review

We reverse a trial court’s ruling on a motion to dismiss only where it is clearly
erroneous. State v. Milliorn, 794 S.W.Zd 181, 183 (Mo. banc 1990). We give deference
to the trial court’s assessment of witness credibility; however, we review legal questions,

such as whether the Fourth Amendment has been violated, de novo. State v. lrvin, 210

l Defendant’s counsel submitted a transcript from a federal supervised release hearing iii-which Prete
denied ever informing Officer Hill that he had purchased drugs from "Nino.” Afier the liearing, the U.S.
District Court revoked Defendant’s supervised release and sentenced him to twenty-four rnontlis’
imprisonnieiit.

S.W.3d 360, 362 (Mo. App. W.D. 2006) (reviewing trial court’s grant of motion to
suppress). Here, the trial court’s basis for suppressing the evidence was independent of
any credibility determination. §__e_e i_cL at 363 n.3.

'fhe Fourth Amendment to the United States Constitution guarantees that no
warrant shall issue except upon probable cause supported by oath or affirmation mg
l_\l_ellei_‘, 213 S.W.3d 44, 48-49 (Mo. banc 2007). "In determining whether probable cause
exists, the issuing magistrate or judge must make a practical, common~sense decision
whether, given all the circumstances . . . there is a fair probability that contraband or
evidence of a crime will be found in a particular place." l_cL at 49 (quoting illinois v.
Ga:tes_, 462 U.S. 213, 238 (1983)) (internal quotations omitted).

Our task on review "is simply to ensure that the magistrate had a substantial basis
for concluding that probable cause existed.” State v. 'l`aylor, 373 S.W.3d 513, 522 (Mo.
App. E.D. 20l2) (quoting h, 462 U.S. at 238-39) (interiial alterations omitted). "In
so doing, we may not look beyond the four corners of the warrant application and the

supporting affidavits.” I_d. (quoting Nelier, 213 S.W.3d at 49). Because the existence of

probable cause is a question of fact, we "give great deference on review to the initial
judicial determination of probable cause made at the time of the issuance of the warrant
and we reverse only if that determination is clearly erroneous." State v. Berry, 801
S.W.2d 64, 66 (Mo. banc 1990) (interlocutory appeal of trial court’s grant of defendant’s
motion to suppress). “Even cases where the sufficiency of the affidavit is marginal
should be largely determined by the preference to be accorded to warrants." 1
Willianis, 9 S.W.3d 3, 17 (Mo. App. W.D. 1999) (quoting State v. Hill, 854 S.W.2d 814,

319 (M@. App. s.r). 1993)).

Discussion

The State’s argument on appeal is two-fold. First, the State argues that the trial
court erred in granting Defendant’s motion to suppress because the affidavits of Officer
Hill and Doe established probable cause. Second, the State argues that even if probable
cause was lacking, suppression is not an appropriate remedy under the good faith
exception to the exclusionary rule, because the officers acted in good faith in executing
the search warrant. We find the first argument dispositive

Probable Cause

The State argues that the trial court erred in granting Defendant’s motion to
suppress because there was sufficient probable cause for the search warrant. We agree.

Here, the trial court found that the probable cause attested to in the affidavits
became stale by the passage of time. Specifrcally, 17 days had passed between the date
Officer Hill attested he received information from Doe and the date that Officer Hill
applied for the warrant.z

The requirement of probable cause includes an element of timeliness; specifically,
that the facts presented to the issuingjudge are sufficient to justify a conclusion that the
items sought are probably on the preinises searched at the time the warrant issues. m

v. Wilbers, 347 S.W.3d 552, 558 (Mo. App. W.D. 201 l) (citing U.S. v. Greany, 929 F.2d
2 'I`he trial court did not state specifically what period of time it found had passed. While Doe’s affidavit,
dated Januaiy 28, 2013, states that Doe had ptlrcliased narcotics from "Nino" during the preceding 72
hours, Officer Hill attested in his affidavit that Doe made this same statement to him on january ll, 2013.
The trial court appeared to assume that the last piece of information supporting the warrant was Doe’s
statement to Officer Hill on Jaiiuary |l, 2013, as the court put a question to the State to confirm that
Officer Hill had all the information sitpporting the warrant by Jaiiuary ll, 2012, and the State answered,
"2013, Yo11r Hotior." While the State asserted in its brief and at oral argument that Doe’s affidavit makes
clear that Doe had purchased narcotics from "i\liiio" within the 72 hours preceding January 28, 2013, the
State did not directly make that argument to the trial court that the information supporting the search
\varrant was at most ?2 liours old. Therefore, we assume the trial court’s decision was based on a l'l'-day
time lapse and review it as such.

523, 524-25 (9th Cir. l99l)). "Tlie police . . . will encounter problems of ‘staleness’ of
their information if they delay too long in seeking a search warrant." l_d_. at 560 (quoting
U. S. v. Watson, 423 U.S. 41 l, 450 n.l4 (1976)). At the same time, there is no bright-
line test for determining staleness: "time factors must be examined in the context of a
specific case and the nature of the crime tinder investigation." Ll. (quoting 
Summage, 481 F.3d l075, 1078 (8th Cir. 2007)).

Here, the investigation of Defendant regarding drug sales continued for over a
month, between at least December 4, 2012 and Jaiiuary l1, 2013. All of the sources who
gave information to the officers about "Nino" had indicated they had bought drugs from
"Nino" multiple ti1nes. One subject told the officers that "Nino" kept drugs in a safe in
his bedroom and sold drugs from there. Additionally, Doe attested in .lanuary of 2013
that Doe had had a relationship with "Niiio" for approximately nine months, since April
of 20!2, and that the nature of their relationship was cfa dealer and buyer of narcotics.

While cases involving drugs often find probable cause stale within a few days due
to the nature of the contraband as consumable, g State v. Pattie, 42 S.W.3d 825, 828
(Mo. App. E.D. 2001) (noting drugs are not kept for long periods of tirne, but likely to be
quickly consumed or distributed for sale); courts considering cases involving ongoing
drug operations have found a likelihood that evidence will remain present for inuch

longer due to the ongoing nature of the crime. See, §gh., U.S. v. Jeanetta. 533 F.3d 651,

655 (8th Cir. 2008) (stating "where continuing criminal activity is suspected, the passage
of time is less significant"); State v. Keller, 870 S.W.Zd 255, 259 (Mo. App. W.D. 1994)
(quoting Davidson v. State, 458 A.2d 875, 880 (Md. App. 1983)) ("the business of

dealing in illegal drugs is ordinarily a regenerating activity"); see also State v. Willianis,

9 S.W.3d 3, 16 (Mo. App. W.D. l999) (noting evidence of continued illicit drug activity
throughout preceding year, though not sufficient in and of itself to establish probable
cause, was not too stale to be considered with other relevant circumstances alleged). “In
investigations of ongoing narcotics operations, intervals of weeks or months between the
last described act and the application for a warrant does not iiecessarily make the
information stale." .leanetta, 533 F.3d at 655 (finding tvvo~week time period between
controlled buy of narcotics and warrant application did not render probable cause stale).
Here, Doe described an ongoing relationship regarding narcotics sales, and the
issuing court authorized a search for evidence related to ongoing narcotics sales.
Specifically, the warrant issued stated that probable cause existed to believe the following
was present at 3050 Thomas: "I~Ieroiii, a Schedule l Controlled Substance, Cocaine Base,
a Schedule ll Controlled Substance, and any packaging inaterials, U.S. currency[,]
weighing devices believed to be obtained for narcotic sales[, and] a locked safe
containing iiarcotics.” Given these circumstances, as well as the deference owed to the
court that issued the search warrant, we find the trial court clearly erred in concluding
that the probable cause supporting the search warrant was stale. Thus, we reverse the
order of the trial cotlrt suppressing evidence obtained pursuant to this search warrant.
Defendant argues that there were other bases to support invalidating the search
warrant for lack of probable cause; namely, that Doe’s reliability was never established.
The trial court here made no credibility findings, but decided rather as a inatter of law
based on the timeline contained in the affidavits that the probable cause was stale. There
is no indication by the trial court that it considered Doe’s affidavit, or Officer Hill’s

recitation of Doe’s statements, tinreliable. Nevertlieless, we note that Officer Hill’s

action in bringing Doe with him to apply for the search warrant bolstered Doe’s
reliability. "[W]liere the informant clirecfly serves as the ajj‘fcrnt for a search warrant,
thereby running the risk of a perjury prosecution, it may be fairly concluded that the
information given by the informant under oath is reliable." State v. ~Henry, 292 S.W.3d
358, 365 (l\/lo. App. W.D. 2009) (quoting State v. Weide, 812 S.W.Zd 866, 871 (Mo.
App. W.D. 1991)).
Good Faith

Finally, the State argues that even if the warrant was not sufficiently supported by
probable cause; because the officers executed the warrant in good faith, suppression of
the evidence is an improper rernedy. §_e_e_ U.S. v. Leon, 468 U.S. 897, 922 (]984)
(establishing exception to exclusionary rule \vhere evidence was obtained in objectively
reasonable reliance on a subsequently invalidated search warrant). Because we find that
the trial court clearly erred in determining probable cause was stale, we need not address
this a1'gu1nent. However, we note that to show a lack of good faith, a warrant issued by a
iieutral lnagistrate that is found to be based on insufficient probable cause must be "so
lacking in indicia of probable cause as to render official belief in its existence entirely
tlnreasonable," U.S. v. Perry, 531 F.Bd 662, 667 (Sth Cir. 2008), and such was not the
case here.

Conclusion

The trial court clearly erred in finding that the probable cause was stale due to the
passage of 17 days under the circumstances, which included Officer Hill’s information
gathered front several sources over a rnonth-long period that Defendant repeatedly sold

drugs to the same subjects, as well as Doe’s statements that he had a relationship as a